[Cite as State ex rel. Allen v. Fleegle, 2011-Ohio-5458.]


                                         COURT OF APPEALS
                                     MUSKINGUM COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE EX REL. JOHN DALE ALLEN                                  JUDGES:
                                                               Hon. John W. Wise, P.J.
        Petitioner                                             Hon. Julie A. Edwards, J.
                                                               Hon. Patricia A. Delaney, J.
v.
                                                               Case No. CT2011-0045
MARK C. FLEEGLE, et al.

        Respondents                                            OPINION




CHARACTER OF PROCEEDING:                                    Writ of Mandamus


JUDGMENT:                                                   Dismissed


DATE OF JUDGMENT ENTRY:                                     October 20, 2011


APPEARANCES:

For Petitioner                                              For Respondents

JOHN DALE ALLEN                                             JUDGE MARK FLEEGLE
c/o 28 North 4th Street                                     401 Main Street
S.B.4                                                       Zanesville, Ohio 43701
Zanesville, Ohio 43701
Muskingum County, Case No. 2011-0045                                                       2

Wise, P. J.

      {¶1}    Relator, John Dale Allen, has filed a Petition for Writ of Mandamus

requesting this Court issue a writ ordering Respondents, Judge Mark C. Fleegle and

Judge Jay F. Vinsel, to release Relator from incarceration due to Relator’s medical

condition.

      {¶2}    Initially, we find Relator has failed to comply with R.C. 2969.25 by not filing

an affidavit detailing his prior civil filings. We will nonetheless address the merits of

Relator’s Petition.

      {¶3}    “A writ of mandamus will not be issued where there is a plain and

adequate remedy in the ordinary course of the law. R.C. 2731.05. A civil rights action

under Section 1983, Title 42, U.S.Code constitutes an adequate legal remedy which

precludes extraordinary relief where state prisoners challenge the conditions of their

confinement and their claims are limited to alleged violation of their federal

constitutional and statutory rights. State ex rel. Carter v. Schotten (1994), 70 Ohio

St.3d 89, 91-92, 637 N.E.2d 306, 309. Section 1983 constitutes an adequate remedy,

since it can provide declaratory, injunctive (both mandatory and prohibitive), and/or

monetary relief. 1 Schwartz & Kirklin, Section 1983 Litigation: Claims, Defenses, and

Fees (2 Ed.1991) 830, Section 16.1.” State ex rel. Peeples v. Anderson (1995), 73

Ohio St.3d 559, 560, 653 N.E.2d 371, 373.

      {¶4}    “Sua sponte dismissal of a complaint for failure to state a claim upon

which relief can be granted is appropriate if the complaint is frivolous or the claimant

obviously cannot prevail on the facts alleged in the complaint. State ex rel. Bruggeman
Muskingum County, Case No. CT2011-0045                                             3

v. Ingraham (1999), 87 Ohio St.3d 230, 231, 718 N.E.2d 1285, 1287.” State ex rel.

Kreps v. Christiansen (2000), 88 Ohio St.3d 313, 316, 725 N.E.2d 663, 667.

      {¶5}   Because it is evident from the Complaint that Relator has or had an

adequate remedy at law by way of a civil rights action under Section 1983, Title 42,

U.S.Code, we will not issue the requested writ of mandamus and dismiss this cause for

failure to state a claim upon which relief may be granted.



                                                                      By: Wise, P. J.

Edwards and Delaney, JJ., concur.



                                            ___________________________________


                                            ___________________________________


                                            ___________________________________

                                                             JUDGES
Muskingum County, Case No. 2011-0045                                                 4


           IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT




STATE EX REL. JOHN DALE ALLEN              :
                                           :
      Petitioner                           :
                                           :
v.                                         :         JUDGMENT ENTRY
                                           :
MARK C. FLEEGLE, et al.                    :
                                           :
      Respondents                          :         Case No. CT2011-0045




      For the reasons stated in our accompanying Memorandum-Opinion, the Petition

for Writ of Mandamus is dismissed for failure to state a claim upon which relief may be

granted.




                                           ___________________________________


                                           ___________________________________


                                           ___________________________________

                                                              JUDGES